 

Exhibit 10.25

[mti-logo.jpg]

February 1, 2017

 

Mr. Kevin G. Lynch 

2 Crumitie Road 

Loudonville, NY 12211 

 

 

Dear Kevin,

As you were advised during our discussion today, you have been separated without
cause from employment with Mechanical Technology Inc. (the “Company”), effective
January 18, 2017 (the “Termination Date”).

 

As we discussed, the Company has decided to offer you a separation package to
assist you in your transition, subject to certain undertakings and agreements on
your part.  This letter sets forth the Company’s offer regarding the separation
package. 

 

You should discuss our offer of a separation package with an attorney.  If you
decide to accept the separation package offered by the Company, you must sign
this letter and agree to the promises made by you and to waive any rights to sue
which you may possess, as described further below.  By signing below, you and
the Company agree as follows:

 

1.   Termination Date:  Your official termination date is January 18, 2017.

 

2.      Separation Payment/Benefits:  In exchange for the promises and the
waiver of rights that you make herein, and provided that you comply with and are
then in compliance with your obligations pursuant to this letter agreement, up
to and including June 30, 2017 you will continue to receive your current
compensation (i.e., $11,488.47 per bi-weekly pay, less all applicable deductions
and withholdings) and compensation for service as a director of the Boards of
the Company and its affiliates.  This separation payment will be made in
bi-weekly installments, coinciding with the Company’s normal payroll
distribution dates.  If this separation package is accepted by you, in a timely
fashion, the above referenced installments of the separation payment will
commence on the first payroll date following the expiration of the seven-day
revocation period discussed below.  The first payment will include a catch-up
payment for any payroll dates on which you were not paid after the termination
date.  Provided you timely elect and are eligible for COBRA, the Company shall
reimburse you for the employer’s portion of the premium associated with COBRA
coverage for the period from February 1, 2017 through December 31, 2017.
 Additionally, all outstanding, unvested Company stock options will fully vest
on the termination date. 

 

You acknowledge that you are not entitled to receive this separation payment
other than pursuant to this letter agreement.  With the exception of the
promises that the Company makes in this letter agreement, you acknowledge,
warrant and agree that the Company owes you no wages, commissions, bonuses,
severance pay, or other compensation, benefits or payments of any kind. 

 

 1

4012502-5

 

--------------------------------------------------------------------------------

 

 

 

Should you become employed on a full-time basis with a competitor of the Company
in the Instrumentation Industry before June 30, 2017, your severance payments
shall cease. 

 

3.      Other Benefits: All benefits will cease January 31, 2017 and you may
elect to continue receiving health insurance pursuant to the Federal “COBRA”
thereafter.  No accruals or credit for vacation or for purposes of any 401(k)
plan or any other plans or benefits offered by the Company will occur after your
Termination Date.

 

 4. Confidential Information and Return of Company Property: 

a.     You will immediately return to the Company all confidential information
and Company property in your possession, including files, records, Company-owned
cell phones or other computers, computer access codes, computer programs,
business plans or other documents which you received or prepared or helped
prepare during your employment with the Company and you will not retain any
copies, duplicates, reproductions or excerpts thereof. 

 

b.    You affirm your obligation to protect the confidentiality of all
confidential information of the Company. You will not at any time, directly or
indirectly, use any confidential information of the Company in connection with
any business or activity, and you will not intentionally divulge such
confidential information to any person, firm or corporation whatsoever. In this
regard, you recognize and agree that “confidential information” of the Company
includes, but is not limited to, technical, marketing, customer, business,
financial or other information which constitutes trade secret information or
information not publicly available about the Company or any of its corporate
parents, affiliates or subsidiaries, the use or disclosure of which might
reasonably be construed to be contrary to the interests of the Company, its
corporate parents, affiliates or subsidiaries.

 

c.     You recognize and agree that you will not, at any time in the future,
make any statements to third parties that disparage you or the Company or any of
its officers, corporate parents or affiliates or their respective officers,
personally, professionally or otherwise (provided that this shall not be
construed to interfere with your right described in Paragraph 12 below).

 

d.      The Company agrees that it shall cause Rick Jones, the Chief Executive
Officer, and the current Board of Directors to refrain from making any
defamatory or disparaging public or private statements (whether oral or written)
about you.

 

e.     You recognize and agree that any breach by you of any of the provisions
of this Paragraph 4 would cause the Company to suffer immediate and irreparable
harm and, in such event, the Company would be entitled to obtain, ex parte,
preliminary and permanent injunctive relief from any court of competent
jurisdiction, which rights and remedies shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled at law.

 

 5. Release And Agreement Not To Sue: In return for the separation package
    offered by the Company, you agree as follows:

a.      You, on behalf of yourself and your heirs, executors, administrators,
successors, assigns and trustees, irrevocably and unconditionally release,
acquit and forever discharge the Company, and its direct and indirect
subsidiaries, affiliates, parent companies, related entities and divisions, and
their respective partners, officers, directors, shareholders, executives,
managers, employees, agents, attorneys, representatives, successors and assigns,
of and from any and all charges, complaints, claims, actions, suits, and debts,
of whatever nature, whether known or unknown, which you now have, may have, or
claim to have, or which you at any prior time had or claimed to have against the
Company, arising out of any matter occurring or accruing on or before the date
you execute this letter agreement, including, but not limited to, any claims
arising from or during your employment with the Company, related to your
employment with the Company, and/or as a result of your separation from
employment with the Company.

 

2

4012502-5

 

 

--------------------------------------------------------------------------------

 

 

 

b.    You waive and release, and promise never to assert, any claim, right,
demand or cause of action, whether known or unknown, contingent or matured, that
you have had or now have against the Company, including without limitation
claims of wrongful discharge, defamation, retaliation, breach of contract, and
breach of the covenant of good faith and fair dealing, any claims of
discrimination or harassment based on sex, age, race, color, national origin,
religion, sexual orientation, disability or any other basis, and claims under
the Age Discrimination in Employment Act, Title VII of the Civil Rights Act,
Sections 1981 through 1988 of Title 42 of the United States Code, the Family and
Medical Leave Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act, the New York Human Rights Law, or any other law, policy or
regulation relating to employment or employment discrimination.

 

c.     You waive any present or future right to be reinstated as an employee
with the Company or any of its subsidiaries or affiliated companies and
acknowledge that the Company and its affiliates and subsidiaries have not (a)
discriminated against you, (b) breached any express or implied contract with
you, or (c) otherwise acted unlawfully towards you.

 

d.    You represent and warrant that you have not filed any charges, complaints,
claims or actions against the Company, based on any event that took place on or
before the date you sign this letter agreement.  You further represent that you
have not previously assigned or transferred or purported to have assigned or
transferred, to any person or entity, any claim released by you under this
letter agreement or any portion thereof or interest therein.

 

e.      This release and waiver excludes the Company’s obligations of the
Company under this agreement and further excepts rights and the Company’s
obligations under the “Option Exercise and Stock Transfer Restriction Agreement”
with the Company dated as of October 21, 2016.

 

 

 6. Governing Law: This letter agreement is governed by and construed in
    accordance with the laws of the State of New York and you recognize and
    agree that any and all disputes, claims or controversies arising out of, or
    relating to this letter agreement shall be resolved exclusively by Federal
    or State courts located in New York.

 

 

 7. Litigation; No Admission: If there is any litigation between you and the
    Company alleging a breach of this agreement, the prevailing party in such
    litigation shall be entitled to recover his/her/its reasonable attorneys’
    fees and costs of such litigation from the other party. Nothing contained
    herein constitutes an admission by the Company of any liability, wrongdoing
    or violation of any law.

 

3

4012502-5

 

 

 

--------------------------------------------------------------------------------

 

 

 

 8. Right To An Attorney: You represent to the Company that you fully understand
    your right to discuss all aspects of this matter with counsel of your
    choice; that the Company has advised you to discuss this matter with an
    attorney; that to the extent to which you desire, you have taken advantage
    of this right; that you have carefully read and understand fully all of the
    provisions of this letter agreement; and that you are voluntarily accepting
    the Company’s offer of a separation package and entering into this letter
    agreement. 

 

 9. No Rule of Construction:  The Company and you have had the opportunity to
    obtain the advice of legal counsel and to review this letter agreement.
    Accordingly, it is agreed that no rule of construction shall apply against
    any party or in favor of any party.

 

 10. No Waiver:  The Company’s failure to enforce its rights under this
     agreement, or any provision of this letter agreement, shall not be
     construed as a waiver of any subsequent breach by you of the same or a
     different provision.

 

 11. Separability:  Should any provision of this letter agreement be declared or
     be determined by any court to be illegal or invalid, other than the release
     and waiver of claims provisions contained herein, the validity of the
     remaining parts, terms or provisions shall not be affected thereby and said
     illegal or invalid part, term or provision shall be deemed not to be a part
     of this letter agreement.

 

 12. Non-Interference.  Nothing in this letter agreement shall interfere with
     your right to file a charge or to cooperate or participate in an
     investigation or proceeding conducted by the Equal Employment Opportunity
     Commission, the Securities and Exchange Commission or other federal or
     state regulatory or law enforcement agency. Further, nothing herein
     prohibits you from reporting possible violations of law to the Securities
     and Exchange Commission and other government agencies or making other
     disclosures that are protected under the whistleblower provisions of
     federal law or regulation. However, the separation package offered to you
     in this letter agreement shall be the sole relief provided to you by the
     Company for the claims released in this letter agreement. 

 

 13. Miscellaneous:  This letter agreement is a fully integrated contract and
     sets forth the entire agreement between the parties with respect to the
     financial terms of your separation and your release and waiver of claims
     against the Company. This letter agreement fully supersedes any and all
     prior agreements or understandings between the parties. You acknowledge and
     agree that you are not relying on any promises in entering into this letter
     agreement other than those expressly set forth herein. This letter
     agreement shall be binding upon the parties hereto and their respective
     heirs, successors and assigns and may not be modified except in writing
     signed by both the Company and you.

 

If you wish to accept the Company’s offer of the separation package, you have up
to twenty-one (21) days from the date of this letter, i.e. until February 22,
2017 to make your decision, although you are free to sign it at any time before
then. If you choose to sign this letter agreement before the expiration of the
21-day period, you acknowledge and agree that Company did not encourage or
induce you to do so by any threat to alter or withdraw the terms of the offer of
the separation package made herein or to provide different terms to you or any
other employee who signs this letter agreement before the expiration of the 21
day period. If you accept this offer, you must sign and return this letter on or
before February 22, 2017 to Ms. Patricia Phillips, Human Resources Manager at
MTI.  Even if you accept, you will still be able to change your mind at any time
within seven (7) calendar days after you sign this letter. To revoke your
acceptance, you must send written notice of your revocation no later than 5:00
p.m. EST on the seventh day after you sign this letter agreement. To affect a
revocation, you must notify Ms. Patricia Phillips, by letter, certified mail,
Return Receipt Requested, or by facsimile at 518-218-2506, and should state that
you have changed your mind and choose to revoke your prior acceptance.  After
the expiration of the seven (7) day period revocation, it will be effective and
enforceable. Please also note that the Company’s offer of the separation package
is void if not accepted on or before February 22, 2017. 

 

4

4012502-5

 

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

 

/s/ DAVID C. MICHAELS

 

David C. Michaels

Chairman of the Board

 

_____________________________________________________________________________________

 

My agreement with the above terms is signified by my signature below. 
Furthermore, I acknowledge that I have read and understand the foregoing letter
agreement and that I sign this release of all claims voluntarily, with full
appreciation that I am forever foreclosed from pursuing any of the rights I have
waived.

 

 

 

Signed:            /s/ KEVIN G. LYNCH                

Kevin G. Lynch 

 

Dated:             FEB. 2                               , 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

5

4012502-5

 

 

 

 